          Case 1:20-cv-00357-CM Document 14 Filed 02/26/20 Page 1 of 1
      THE LAW OFFICE OF
                                     236 West 30th Street, 5th Floor   212.203,1249 (p)   kevin@kevingalbraithlaw.com
      KEVIN GALBRAITH      LLC       New York, New York 10001          646.390.5935 (f)   kevinga!braithlaw.com




Re:     John S. Agostino v. Wells Fargo Clearing Services, LLC
        1:20-cv-00357-CM

Dear Judge McMahon,

         As you are aware, this office represents Petitioner in the above-mentioned matter. The
Initial Pretrial Conference is currently scheduled for April 10, 2020, at 10:45 AM in Courtroom
24A, U.S. Courthouse, 500 Pearl Street, New York, NY 10007. The parties are currently engaged
in settlement negotiations and therefore, respectfully make a joint request to have Petitioner's
motion to vacate the arbitration award marked off the Court's calendar until the parties
either settle, or reach impasse.               '

      In line with the same, we also request an adjournment of the Initial Pretrial
Conference.

        We appreciate the Court's patience and consideration of this request.




                                                              Respectfully submitted,




                                                                    hristopher D. Warren, Esq.
                                                              236 West 30th Street, 5th Floor
                                                              New York, NY I 0001
                                                              Phone: 212.580.2303
                                                              Email: chris@galbraithlawfirm.com
                                                              Attorneys for Petitioner
